Marshall, Justice.
This is an appeal from an order denying a motion to intervene and add a party defendant in a case pending in the trial court. Since the order appealed from is not a final judgment (Henderson v. Atlanta Transit System, Inc., 233 Ga. 82 (210 SE2d 4) (1974); Guthrie v. Monumental Properties, Inc., 141 Ga. App. 25 (232 SE2d 372) (1977)), and the interlocutory appeal procedure specified by Code Ann. § 6-701(a)2 has not been followed, the appeal must be dismissed. American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751) (1969); Walker v. Robinson, 232 Ga. 361 (207 SE2d 6) (1974).

Appeal dismissed.


All the Justices concur.